Citation Nr: 0409252	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1962 to February 
1964.

This appeal arises from a November 2000 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection and a non-compensable rating for flat feet, 
effective in July 1999.  By rating action in October 2003, 
the RO granted an increased rating to 10 percent for the 
disability, effective in July 1999.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to notify and assist.   A review 
of the records in this case reflects that the veteran has not 
been provided with notice of the Veterans Claims Assistance 
Act of 2000 with respect to his appeal for entitlement to an 
increased evaluation for service-connected pes planus.

In perfecting this appeal, the appellant filed a VA form 9 in 
April 2002.  He indicated that he wanted a hearing before a 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C.  The appellant has a right to such a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2003).

In June 2002, the RO notified the veteran that he was 
scheduled for a hearing at the Board of Veterans' Appeals.  
In correspondence dated July 2003, the veteran wrote, "I 
cannot afford to come to Washington, D.C.  So I will have to 
get an appointment for West Palm Beach."  There is no 
evidence that a subsequent hearing was scheduled, either 
before a hearing officer or a member of the Board.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should clarify whether the 
appellant still wants a hearing and, if so, 
whether he wants a Travel Board Hearing or 
hearing before an RO hearing officer.  The RO 
should schedule the appellant for a hearing 
as requested.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




